Mr. Justice Nash
delivered the opinion of the court.
*599This action was brought for an accounting between Timothy P. Denny (now deceased) and appellant Hollon Parker, .as his agent, respecting the properties entrusted to the .agent, and to compel the reconveyance of real estate of the pi’ineipal placed in the name of the agent.
The matters set forth in Denny’s pleadings were largely ■controverted, and an affirmative version of the agency was set forth in Parker’s answer, with a prayer for relief therein.
Without entering into a full discussion of this case at the present time, it is sufficient to say that we are agreed that the judgment of the court below should be affirmed, except in this: There should have been allowed the defendant the sum of $500, claimed as services, which is admitted in the pleadings.
Allyn, J., and Jones, O. J., concurred.